Citation Nr: 0710915	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  02-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation for 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial disability evaluation for 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an initial disability evaluation for 
peripheral neuropathy of the right upper extremity, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the left hand.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for radiation-induced pulmonary fibrosis.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Houston Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted service 
connection for pulmonary fibrosis, secondary to stage III 
Hodgkin's Disease, and assigned a 10 percent evaluation, 
effective January 2, 2002.  In that decision, the RO also 
granted service connection for neuropathy of the fourth and 
fifth fingers, and bilateral feet, secondary to radiation 
therapy and chemotherapy, and assigned a 10 percent 
evaluation, effective January 2, 2002.   

In December 2002, the veteran indicated that she wanted a 
personal hearing before a Decision Review Officer.  Such a 
hearing was scheduled for September 2003, however the veteran 
failed to appear.  As such, the Board considers the veteran's 
hearing request to be withdrawn.  

In a September 2005 rating decision, the RO assigned a 
separate 10 percent evaluation for peripheral neuropathy of 
the left hand, effective September 1, 2004.  Separate 
noncompensable evaluations were also assigned for peripheral 
neuropathy of the right upper extremity, peripheral 
neuropathy of the right lower extremity, and peripheral 
neuropathy of the left lower extremity, effective September 
1, 2004.  

In an April 2006 rating decision, the RO increased 
evaluations to 10 percent, effective November 14, 2005, for 
peripheral neuropathy for the left lower extremity, right 
lower extremity, and right upper extremity.  

In an October 2006 statement, the veteran's representative 
indicated that the veteran is seeking increased ratings for 
residuals of sternotomy, as well as for scars, status-post 
sternotomy.  These matters are referred to the RO for the 
appropriate development.


FINDINGS OF FACT

1.  For the period prior to November 14, 2005, the veteran's 
peripheral neuropathy of the left and right lower extremities 
was primarily manifested by subjective complaints of numbness 
and tingling sensations.

2.  For the period beginning on November 14, 2005, the 
veteran's peripheral neuropathy of the left and right lower 
extremities is primarily manifested by diminished sensation 
shown to be productive of a disability picture that 
approximates no more than mild incomplete paralysis of the 
common peroneal.

3.  For the period prior to November 14, 2005, the veteran's 
peripheral neuropathy of the right upper extremity was 
primarily manifested by subjective complaints of numbness and 
tingling sensations.

4.  For the period beginning on November 14, 2005, the 
veteran's peripheral neuropathy of the right upper extremity 
involves diminished sensory in the median nerve shown to be 
productive of a disability picture that approximates no more 
than mild incomplete paralysis of the median nerve.

5.  The veteran's peripheral neuropathy of the left hand is 
manifested by diminished sensation in the fourth and fifth 
digits shown to be productive of a disability picture that 
approximates no more than mild incomplete paralysis of the 
ulnar nerve.

6.  The veteran's service-connected radiation-induced 
pulmonary fibrosis is manifested by complaints of shortness 
of breath and dry cough.  There is no evidence of FVC of 65- 
to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent 
predicted on pulmonary function test.

7.  The veteran has not submitted evidence tending to show 
that her service-connected peripheral neuropathy of the lower 
extremities, right upper extremity, and left hand, and 
pulmonary fibrosis require frequent hospitalization, are 
unusual, or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to November 14, 2005, the criteria 
for a compensable evaluation for peripheral neuropathy of the 
left lower extremity have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8521 (2006).

2.  For the period beginning on November 14, 2005, the 
criteria for an evaluation in excess of 10 percent peripheral 
neuropathy of the left lower extremity have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.124a, Diagnostic Code 8521 (2006).

3.  For the period prior to November 14, 2005, the criteria 
for a compensable evaluation for peripheral neuropathy of the 
right lower extremity have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8521 (2006).

4.  For the period beginning on November 14, 2005, the 
criteria for an evaluation in excess of 10 percent peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.124a, Diagnostic Code 8521 (2006).

5.  For the period prior to November 14, 2005, the criteria 
for a compensable evaluation for peripheral neuropathy of the 
right upper extremity have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8515 (2006).

6.  For the period beginning on November 14, 2005, the 
criteria for an evaluation in excess of 10 percent for 
peripheral neuropathy of the right upper extremity have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8515 (2006).

7.  The criteria for an evaluation in excess of 10 percent 
peripheral neuropathy of the left hand have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.124a, Diagnostic Code 8516(2006).

8.  The criteria for an evaluation in excess of 10 percent 
for radiation-induced pulmonary fibrosis have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.97, Diagnostic Code 6830 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The veteran was provided with the notice required by the VCAA 
in a February 2004 letter.  That letter essentially informed 
the veteran to submit any pertinent evidence she has in her 
possession, informed her of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, service personnel records, a form titled "Practice 
Guidelines in Oncology, "QTC" examination reports, and 
medical evidence from Brooke Army Medical Center, Darnall 
Army Hospital, Lackland Air Force Base, and VA Medical 
Centers in Temple and Central Texas.  It appears that all 
obtainable evidence identified by the veteran relative to her 
claim has been obtained and associated with the claims 
folder, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to her claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  The record also reflects that the originating 
agency readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a March 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, as 
required under the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


I.  Peripheral Neuropathy

During service, the veteran was diagnosed with Hodgkin's 
disease and subsequently underwent chemotherapy, and 
radiation therapy to her chest.  She is currently in receipt 
of separate evaluations for peripheral neuropathy of the 
lower extremities, the right upper extremity, and the left 
hand, secondary to radiation therapy and chemotherapy for 
Hodgkin's.  

a.  Lower Extremities

The veteran's service-connected peripheral neuropathy of the 
left and right lower extremities is currently assigned 10 
percent evaluations, pursuant to Diagnostic Code 8521.  Prior 
to November 14, 2005, a noncompensable evaluation was 
assigned.

Under Diagnostic Code 8521, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the external 
popliteal nerve (common peroneal); a 20 percent evaluation is 
warranted for moderate incomplete paralysis.  A 30 percent 
evaluation is assigned for severe incomplete paralysis, and a 
40 percent evaluation is warranted for severe complete 
paralysis of the external popliteal nerve manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.121a, Diagnostic Code 8521.

The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124.

Prior to November 14, 2005, the Board finds that compensable 
evaluations for peripheral neuropathy of the right and left 
lower extremities are not warranted.  In this regard, the 
medical evidence prior to a November 14, 2005 VA examination 
report fails to show objective evidence pertinent to the 
nerves in the lower extremities.  During such time period, 
the record contained only subjective complaints of numbness 
and tingling sensations in the lower extremities.  As there 
is no objective evidence of mild incomplete paralysis of the 
common peroneal nerve of either lower extremity, compensable 
evaluations prior to November 14, 2005 are not warranted.  

For the period beginning on November 14, 2005, the Board 
finds that evaluations in excess of 10 percent are not 
warranted for peripheral neuropathy of the right and left 
lower extremities.  In this regard, on November 14, 2005 VA 
examination, there was evidence of stocking-type distribution 
of diminished sensation in the lower extremities.  There was 
evidence of diminished stamina and difficulty in climbing of 
the stairs due to bilateral leg pain.  Significantly, 
however, there was no objective evidence of muscle wasting or 
atrophy, and no evidence of hypersensitivity.  Deep tendon 
reflexes were equal in all extremities.  

The Board finds that the veteran's peripheral neuropathy of 
the lower extremities is currently manifested by complaints 
of leg pain, objective evidence of paresthesias and 
diminished stocking type sensation in the lower extremities, 
bilaterally, but not by muscle atrophy or hypersensitivity.  
In light of these findings, the Board concludes that the 
veteran's peripheral neuropathy in each lower extremity is 
shown to be productive of disability pictures that 
approximate no more than mild impairment of the common 
peroneal for the period beginning on November 14, 2005.  
Consequently, the Board finds that the criteria for 
evaluations in excess of 10 percent under Diagnostic Code 
8521 have not been met for peripheral neuropathy of each 
lower extremity.  

In sum, the Board concludes that the preponderance is against 
compensable evaluations for peripheral neuropathy in either 
lower extremity for the period prior to November 14, 2005, 
and against evaluations in excess of 10 percent beginning on 
November 14, 2005.


b.  Upper Extremities

The Board observes that the RO has evaluated the veteran's 
neuropathy of the right upper extremity pursuant to 
Diagnostic Code 8516, which contemplates paralysis of the 
ulnar nerve.  Nevertheless, the Board finds that Diagnostic 
Code 8515, which contemplates paralysis of the median nerve, 
is more appropriate, given the findings of median nerve 
involvement on November 2005 VA examination.  

The objective evidence reflects that the veteran is right-
hand dominant.  Under Diagnostic Code 8515, a 10 percent 
disability evaluation is warranted for the major upper 
extremity for mild incomplete paralysis of the median nerve, 
a 30 percent disability evaluation is warranted for the major 
upper extremity for moderate incomplete paralysis of the 
median nerve, a 50 percent disability evaluation is warranted 
for the major upper extremity for severe incomplete paralysis 
of the median nerve, and a 70 percent disability valuation is 
warranted for the major upper extremity for complete 
paralysis of the median nerve.  38 C.F.R. § 4.124a (2006).

For the period prior to November 14, 2005, the Board finds 
that a compensable evaluation for peripheral neuropathy of 
the right upper extremity is not warranted.  Evidence during 
this time period includes an October 2004 treatment record 
from Darnall Army Hospital which shows complaints of hand 
numbness and a diagnosis of carpal tunnel syndrome.  However, 
the evidence does not suggest that carpal tunnel syndrome is 
related to service or a service-connected disability.  Review 
of the remaining evidence during the applicable time period 
fails to show treatment or complaints pertinent to the nerves 
in the right upper extremity.  Essentially, the medical 
evidence dated prior to November 14, 2005 primarily consists 
of subjective complaints of numbness and tingling sensations 
in the right upper extremity related to the in-service 
therapy.  As there is no objective evidence of mild 
incomplete paralysis of the median nerve of the right upper 
extremity, a compensable evaluation for peripheral neuropathy 
of the right upper extremity prior to November 14, 2005 is 
not warranted.  

For the period beginning on November 14, 2005, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted for peripheral neuropathy of the right upper 
extremity.  According to the November 14, 2005 VA examination 
report, there was evidence of median nerve involvement with 
diminished sensory in the right hand.  Significantly, 
however, there was no objective evidence of muscle wasting or 
atrophy, and no evidence of hypersensitivity.  Deep tendon 
reflexes were equal in all extremities.  That examination 
report is the most recent medical evidence of record 
pertinent to the nerves.  Based on the current medical 
findings, the Board concludes that the veteran's peripheral 
neuropathy in the right upper extremity is shown to be 
productive of a disability picture that approximates no more 
than mild impairment of the median nerve for the period 
beginning on November 14, 2005.  Consequently, the Board 
finds that the criteria for an evaluation for neuropathy of 
the right upper extremity in excess of 10 percent under 
Diagnostic Code 8515 have not been met during the applicable 
time period. 

As noted, a 10 percent evaluation has been assigned for 
peripheral neuropathy of the left hand, pursuant to 
Diagnostic Code 8516, effective September 1, 2004.  The RO 
assigned such evaluation based on objective evidence of 
decreased sensation of the left little and ring fingers, with 
complaints of a tingling sensation in those fingers on 
September 2004 VA examination.  

Diagnostic Code 8516 sets forth the criteria for rating 
disabilities involving the ulnar nerve.  Mild incomplete 
paralysis warrants a 10 percent evaluation.  Moderate 
incomplete paralysis warrants a 20 percent evaluation, while 
severe incomplete paralysis is assigned a 30 percent 
evaluation for the minor extremity.  It is noted that the 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve.  Where the 
involvement is wholly sensory, the evaluation should be for 
the mild, or at most, the moderate degree.  Under this code, 
a maximum evaluation of 50 percent is warranted for complete 
paralysis of the ulnar nerve of the minor upper extremity, 
which is defined as being manifested by the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted for peripheral neuropathy of the 
left hand.  On November 14, 2005 VA examination, there was 
evidence of ulnar nerve involvement in the left hand with 
diminished sensory in the fourth and fifth digits.  As noted, 
deep tendon reflexes were equal in all extremities.  In light 
of these findings, the Board concludes that the veteran's 
peripheral neuropathy in the left hand is shown to be 
productive of a disability picture that approximates no more 
than mild impairment of the ulnar nerve.  Consequently, the 
Board finds that the criteria for an evaluation for 
neuropathy of the left hand in excess of 10 percent under 
Diagnostic Code 8516 have not been met. 


II.  Pulmonary Fibrosis

The veteran's service-connected pulmonary fibrosis, secondary 
to therapy for Hodgkin's disease, is currently assigned a 10 
percent evaluation, effective January 2, 2002 under 
Diagnostic Code 6830.  Under such code, which contemplates 
radiation-induced pulmonary fibrosis, there are two factors 
used to determine the proper evaluation:  the Forced Vital 
Capacity (FVC) and the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)).

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of a 100 percent evaluation where Forced Vital 
Capacity (FVC) is less than 50 percent predicted, or; where 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) is less than 40-percent 
predicted, or; where the maximum exercise capacity is less 
than 15 ml/kg/minute oxygen consumption with 
cardiorespiratory limitation, or; where cor pulmonale or 
pulmonary hypertension, is present or; where the veteran 
requires outpatient oxygen therapy.  

Under Diagnostic Code 6830, a 60 percent evaluation is 
warranted where the evidence shows FVC of 50- to 64-percent 
predicted, or; DLCO (SB) of 40- to 55- percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/minute oxygen 
consumption with cardiorespiratory limitation.  A 30 percent 
evaluation is warranted where the evidence shows FVC of 65- 
to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent 
predicted.  A 10 percent evaluation is warranted where the 
evidence shows FVC of 75- to 80-percent predicted, or; DLCO 
(SB) of 66- to 80-percent predicted.

On review, the Board finds that an evaluation in excess of 10 
percent for service-connected radiation-induced pulmonary 
fibrosis is not warranted.  Evidence relevant to the 
veteran's claim includes an April 2003 VA pulmonary function 
test report; results from such test were:  FVC of 77 percent 
predicted and DLCO of 107 percent predicted.  Results from an 
April 2004 VA pulmonary function test were:  FVC of 82 
percent predicted and DLCO of 107 percent predicted.  Later 
in the same month, another pulmonary function test was 
performed at Darnell Army Community Hospital which yielded 
the following results:  FVC of 87 percent predicted and DLCO 
of 101 percent predicted.  As the above-medical findings fail 
to show FVC of 65- to 74-percent predicted, or; DLCO (SB) of 
56- to 65-percent predicted, an evaluation in excess of 10 
percent for pulmonary fibrosis is not warranted.  

As the preponderance of the evidence is against the veteran's 
increased evaluation claims for peripheral neuropathy of the 
lower extremities, right upper extremity, and left hand, as 
well as radiation-induced pulmonary fibrosis, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2006).

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the Board 
acknowledges that the veteran has reduced stamina and finds 
it necessary to nap during the day on account of her service-
connected disabilities.  Notwithstanding, the evidence of 
record does not indicate the veteran is frequently 
hospitalized for her service-connected peripheral neuropathy 
of the lower extremities, right upper extremity, and left 
hand, as well as radiation-induced pulmonary fibrosis, or 
that such disabilities cause marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6- 96.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity, secondary 
to Hodgkin's disease, to include entitlement to a compensable 
evaluation prior to November 14, 2005, is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity, secondary 
to Hodgkin's disease, to include entitlement to a compensable 
evaluation prior to November 14, 2005, is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right upper extremity, secondary 
to Hodgkin's disease, to include entitlement to a compensable 
evaluation prior to November 14, 2005, is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left hand, secondary to 
Hodgkin's disease, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for pulmonary fibrosis is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


